Citation Nr: 1343107	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  13-28 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than October 27, 2011, for the grant of service connection for non-small cell carcinoma of the lung, as an accrued benefit.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

J. All, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1963 to June 1966.  He died in May 2012, and the appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  This decision granted presumptive service connection for the Veteran's non-small cell carcinoma of the lung, with an evaluation of 100 percent effective from November 30, 2011, the date the Veteran's formal claim was received by the RO.  The appellant filed a notice of disagreement (NOD) in July 2012, requesting an earlier effective date of August 16, 2011, the date the Veteran first sought medical treatment for his disability.  In November 2012, the RO granted an earlier effective date of October 27, 2011, the date when the Veteran first contacted the RO and made an informal claim for service connection.  Because this was a partial grant of benefits, the RO issued a statement of the case (SOC) in August 2013 explaining its denial of an effective date earlier than October 27, 2011.  In October 2013, the appellant perfected an appeal as to the effective date assigned.

The Board has reviewed both the Veteran's physical claims file and the Veteran's files on the Virtual VA and VBMS electronic file systems, to ensure a total review of the evidence.


FINDINGS OF FACT

1.  On October 27, 2011, the Veteran contacted the RO and made an initial informal claim for entitlement to service connection for a lung condition due to Agent Orange exposure during service in Vietnam.  The informal claim was documented in writing.
2.  On November 30, 2011, the RO received the Veteran's formal claim for entitlement to service for non-small cell carcinoma of the lung due to Agent Orange exposure during service in Vietnam.

3.  Prior to October 27, 2011, there was no informal claim, formal claim, or written intent to file a claim for entitlement to service connection for non-small cell carcinoma of the lung, or any other disease or disability.


CONCLUSION OF LAW

The criteria for an effective date earlier than October 27, 2011, for the grant of service connection for non-small cell carcinoma of the lung, as an accrued benefit are not met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.114, 3.151, 3.155, 3.400, 3.816 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Significantly, however, in this case, the appellant's claim arises from her disagreement with the effective date assigned following the grant of entitlement to service connection for the Veteran's respiratory cancer.  In this regard, the Board notes that once service connection is granted, the claim is substantiated and additional VCAA notice is not required, and as such, any defect in the notice is considered nonprejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, because the relevant facts are not in dispute, and the application of the pertinent statutes and regulations is dispositive of the issue on appeal, the VCAA duties to notify and assist are not implicated.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149   (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); VAOPGCPREC 5-04 (June 23, 2004).  No further notice or assistance is necessary.

Analysis

Generally, the effective date for a grant of service connection and disability compensation is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

However, retroactive effective dates are allowed, to a certain extent, in cases where a grant or increase of compensation is awarded pursuant to a liberalizing law.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  To be eligible for a retroactive payment under these provisions, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  These provisions apply to original and reopened claims, as well as claims for increase.  Id.; see also McCay v. Brown, 9 Vet. App. 183, 188 (1996), aff'd, 106 F.3d 1577, 1581 (Fed. Cir. 1997).

Generally, an application for VA compensation must be a specific claim in the form prescribed by the Secretary (i.e., VA Form 21-526).  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  However, any communication received from the claimant that indicates intent to apply for one or more VA benefits, and identifies the benefit sought, may be considered an informal claim.  38 C.F.R. § 3.155(a).  The words "claim" and "application" are defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit. 38 C.F.R. § 3.1(p).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form must be forwarded to the claimant for execution.  If the application form is received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

When there is an approximate balance of positive and negative evidence regarding any matter material to the resolution of a claim, all reasonable doubt will be resolved in favor the claimant.  38 U.S.C.A. § 5107.

In the instant case, the Veteran was granted presumptive service connection for respiratory cancer based on exposure to herbicides during service in Vietnam.  An effective date of October 27, 2011, was assigned based on the date the informal claim for service connection was received.  See November 2012 rating decision. 

The Board observes that VA has promulgated special rules for the effective dates for the grant of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III). 

Specifically, a Nehmer class member is defined as a Vietnam Veteran who has a covered herbicide disease, including respiratory cancer.  Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  See 38 C.F.R. § 3.816(c)(1)-(3).  However, if the requirements of 38 C.F.R. § 3.816(c)(1)-(2) are not met, the effective date shall be assigned according to 38 C.F.R. §§ 3.114 and 3.400.  See 38 C.F.R. § 3.816(c)(4).  Certain additional exceptions are set forth that are not pertinent to this appeal.

In this case, the record reflects that the Veteran served in Vietnam, and he was granted presumptive service connection for respiratory cancer based on exposure to herbicides during service.  As such, he is a Nehmer class member.  However, the Veteran was not denied compensation for respiratory cancer between September 25, 1985, and May 3, 1989.  Likewise, he did not submit a claim for service connection for such disease between May 3, 1989, and February 3, 1994, the date on which the liberalizing law that added respiratory cancer as a disease presumptively due to in-service exposure to herbicides became effective. 

The Veteran's original informal claim for service connection for respiratory cancer based on herbicide exposure was received by VA on October 27, 2011.  There is no indication that the Veteran intended to file a claim for service connection any time prior to October 27, 2011.  Indeed, the Veteran himself stated that "an informal claim was started when [he] called Pittsburgh" in October 2011.  See December 2011 statement.  Therefore, the effective date for the grant of service connection for respiratory cancer must be assigned pursuant to 38 C.F.R. §§ 3.114 and 3.400.  See 38 C.F.R. § 3.816(c)(4) .

The appellant argues that an effective date prior to October 27, 2011, is warranted for the grant of service connection in this case.  Specifically, she contends that the effective date should be August 16, 2011, the date on which the Veteran first sought medical treatment for symptoms of his respiratory cancer.  See July 2012 NOD; undated supplemental NOD; September 2012 supplemental NOD; September 2013 VA Form 9; September 2013 supplemental NOD.

In this regard, the mere existence of medical evidence of a disorder does not establish intent to seek service connection, or entitlement to an earlier effective date.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Rather, a formal or informal claim must be filed in order for any type of benefit to accrue or be paid, and a claim for service connection must indicate intent to apply for that benefit.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.151(a), 3.155(a); Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  While information contained in treatment records may constitute an informal claim, this is only appropriate in cases where service connection has already been established, or where a claim was previously denied due to the disability not rising to a compensable level.  38 C.F.R. § 3.157(b); MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006).  Neither of those circumstances was present in this case. 

In other words, the effective date of service connection is not assigned based on the date the claimant asserts that the disability appeared, or on the date of the earliest medical evidence demonstrating the existence of such disability and a causal connection to service.  Rather, the effective date is assigned based on the date that the application or claim upon which service connection was eventually granted was received by VA.  See 38 C.F.R. § 3.400; Lalonde, 12 Vet. App. at 382-83.

Because the Veteran's claim was filed many years after he was discharged from service in June 1966, as a general matter, the effective date would be the date of receipt of the claim, as that is later than the date entitlement arose.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

With regard to whether liberalizing law applies and the criteria for retroactive payment pursuant to 38 C.F.R. § 3.114 are applicable, the Veteran did not meet all eligibility criteria for service connection for respiratory cancer prior to February 3, 1994, the effective date of the liberalizing law that allows for presumptive service connection for respiratory cancer based on herbicide exposure, and continuously through the date his claim was received.  He had not filed a claim for the benefit, and did not have the disability until many years later.  As such, the criteria for retroactive payment are not met.  See 38 C.F.R. § 3.114(a).  Therefore, the proper effective date is October 27, 2011, the date on which his initial claim was received.  See 38 C.F.R. § 3.400.

As the preponderance of the evidence is against an effective date prior to October 27, 2011, for the grant of service connection for respiratory cancer, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Entitlement to an effective date earlier than October 27, 2011, for the grant of service connection for non-small cell carcinoma of the lung, as an accrued benefit, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


